    Case 4:19-cv-04211 Document 194 Filed on 02/11/21 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                  February 11, 2021
                         UNITED STATES DISTRICT COURT
                                                                                  Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

URBAN OAKS BUILDERS LLC, et al,  §
                                 §
      Plaintiffs,                §
VS.                              § CIVIL ACTION NO. 4:19-CV-4211
                                 §
                                 §
GEMINI INSURANCE COMPANY, et al,
                                 §
                                 §
        Defendants.



                      ORDER ADOPTING MAGISTRATE JUDGE'S
                      MEMORANDUM AND RECOMMENDATION



       The Court has reviewed the Memorandum and Recommendation (Instrument No. 177)

signed by Magistrate Judge Christina Bryan on December 2, 2020, regarding Instrument Nos.

79 and 82. The Court also reviewed the Memorandum and Recommendation (Instrument No.

178) signed by Magistrate Christina Byan on December 2, 2020, regarding Instrument Nos. 91,

106 and 123. Plaintiffs timely filed objections. The Court has reviewed the Memorandums and

Recommendations and objections and made a de novo review of the Magistrate Judge's

recommended dispositions to which objections were raised, Rule 72(b), Fed. R. Civ. P.; 28

U.S.C. ' 636(b)(1)(C); McLeod, Alexander, Powel & Apffel P.C. v. Quarles, 925 F.2d 853, 855

(5th Cir. 1991), and after consideration of the applicable law, is of the opinion that said

Memorandum and Recommendations should be adopted by this Court. It is therefore
    Case 4:19-cv-04211 Document 194 Filed on 02/11/21 in TXSD Page 2 of 2




      ORDERED, ADJUDGED and DECREED that United States Magistrate Judge Bryan's

Memorandums and Recommendations are hereby adopted by this Court.

      The Clerk shall enter this Order and provide all parties with a true copy.

                          11th day of February, 2021, at Houston, Texas.
      SIGNED on this the ____




                                                    VANESSA D. GILMORE
                                                    UNITED STATES DISTRICT JUDGE




                                            2
